Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) - 06/09/2021”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021has been entered.

	Response to Arguments
Applicant's arguments in “Remarks – 06/09/2021- Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1 necessitated the shift in new grounds of rejection detailed above in section below. The shift in grounds of rejection renders Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20060138495 A1; hereinafter Li) in view of Bierhuizen et al. (US 20170038669 A1; hereinafter Bier).


    PNG
    media_image1.png
    252
    474
    media_image1.png
    Greyscale

Li Figure 7
Regarding Claim 1, Li (figs.1-7) discloses an optical sensor, comprising:  
2pixels (112; [0024]) disposed in a substrate (110; [0024]); and 
3a light collimating layer disposed on the substrate, comprising:  

6a light-shielding layer (134; [0028] discloses reflecting layers 134 which are interpreted as the light shielding layer since they stop the light from further traveling pass them) disposed over the transparent layer (116); and  7transparent pillars (154; [0030]) through the light-shielding layer (134), correspondingly 8disposed on the pixels (112). 
Li does not specifically disclose wherein a material of the 2transparent layer is the same as a material of the transparent pillars. 
Bier (fig.7A-9) discloses in an analogous art a transparent pillars (750; [0072]-[0073]) wherein a material of the 2transparent layer (230) is the same as a material of the transparent pillars (as can be understood by figure and [0072]-[0073] are same material (transparent) ; it is mentioned how 755 pillars go through a different process, however 750 and 230 are same material specially since the light that enters 230 travels through 750 without any refraction happening which means both medium are the same). 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the Bier teaching into Li , and thereby, the modified Li (by Bier) will have wherein a material of the 2transparent layer is the same as a material of the transparent pillars, so at least, the refraction index would be the same and the light travels the same path and therefore achieve good image quality and providing high image contrast and sharp image quality.  

Regarding Claim 12, Li in view of Bier as applied in claim 1, Li (Figs.1-7) discloses wherein each of the transparent 2pillars (154) has a bottom surface and a top surface; 
the bottom surface of each transparent 3pillar has an area (bottom area of 154); the top surface of each transparent pillar has an area (top area of 154); and 
the area of 4the bottom surfaces of the transparent pillars is not equal to the area of the top 5surfaces of the transparent pillars (shown).  
Regarding Claim 13, Li in view of Bier as applied in claim 1, Li does not specifically disclose wherein the area of 4the bottom surfaces of the transparent pillars is equal to the area of the top surfaces of 5the transparent pillars.
However, Bier (fig.7A-&B) further discloses a transparent pillars (750; [0070])
wherein each of the transparent 2pillars has a bottom surface and a top surface; the bottom surface of each transparent 3pillar has an area; 
the top surface of each transparent pillar has an area; and 
the area of 4the bottom surfaces of the transparent pillars is equal to the area of the top surfaces of 5the transparent pillars (shown in fig.7A).


Regarding Claim 14, Li in view of Bier as applied in claim 1, Li (fig.7) discloses wherein each of the transparent 2pillars (154) has a sidewall and a bottom surface which is not perpendicular to the sidewall (shown).  
Regarding Claim 15, Li in view of Bier as applied claim 1, Li does not specifically disclose wherein each of the transparent 2pillars has a sidewall and a bottom surface which is perpendicular to the sidewall.  
Bier (fig.7A) discloses in an analogous art a transparent pillars (750; [0070])
wherein each of the transparent 2pillars has a sidewall and a bottom surface which is perpendicular to the sidewall.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have transparent pillars having a shape as disclosed in Bier to achieve good image quality and providing high image contrast and sharp image quality.  
Regarding Claim 16, Li in view of Bier as applied in claim 1, Li discloses the claimed invention except for a ratio of a total height of 2the transparent pillars (154) and the transparent layer (116) to an average width of the transparent pillars to be between 1 and 50.  
it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of design choice to have any desired ratio, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of  In re Rose, 105 USPQ 237 (CCPA) 1955).
Regarding Claim 17, Li in view of Bier as applied in claim 1, Li discloses the claimed invention except for a ratio of a diameter of the 2transparent pillars to a height of the transparent layer to be between 1 and 50.   
it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of design choice to have any desired ratio, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV, A). In re Rose, 105 USPQ 237 (CCPA) 1955).
Regarding Claim 111, Li in view of Bier as applied in claim 1, Li (Fig.7) discloses further comprising: 2a dummy transparent pillar (116 on the two sides) penetrating through the light-shielding layer , 3disposed over the substrate (110) in a peripheral region of the light collimating layer, 4wherein the dummy transparent pillar does not correspond to any of the pixels (shown).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bier in view of Wu et al. (US 20180373945 A1; hereinafter Wu).
Regarding Claim 19, Li in view of Bier as applied claim 1, Li in view of Bier do not specifically disclose wherein further comprising:  2a bottom light-shielding layer disposed below the transparent layer and over 3the substrate between the pixels.

  Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have transparent pillars having a shape as disclosed in Bier to achieve good image quality and providing high image contrast and sharp image quality.  
Regarding Claim 110, Li in view of Bier in view of Wu as applied in claim 9. Lin in view of Bier in view of Wu disclose the claimed invention except for about whether a material of the bottom 2light-shielding layer is different from a material of the light-shielding layer. 
it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of design choice to have a material of the bottom 2light-shielding layer different from a material of the light-shielding layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design c1hoice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898                                                                                                                                                                                             

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 14, 2021